19-12061-scc   Doc 4   Filed 06/21/19    Entered 06/21/19 15:56:40   Main Document
                                        Pg 1 of 4
19-12061-scc   Doc 4   Filed 06/21/19    Entered 06/21/19 15:56:40   Main Document
                                        Pg 2 of 4
19-12061-scc   Doc 4   Filed 06/21/19    Entered 06/21/19 15:56:40   Main Document
                                        Pg 3 of 4
19-12061-scc   Doc 4   Filed 06/21/19    Entered 06/21/19 15:56:40   Main Document
                                        Pg 4 of 4
